s..



      ..,.




I.:
     . .                  .                   ‘.~.   _.   :   .




                     :



     . ..
            _”                       :




                                                                       _s

                         ..
                                         .:
       ‘.
 . .
                 .        .,                                      ..
                               ..,




 .   .


         ,$C




:.


                               . ..

                               .




                     .
                                 8




                           :,,




                           :




::


            I~’
      ..,         .~   i



‘:,